Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33966 MAKO Surgical Corp. (Exact name of registrant as specified in its charter) Delaware 20-1901148 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2555 Davie Road, Fort Lauderdale, Florida 33317 (Address of Principal Executive Offices) (Zip Code) (954) 927-2044 (Registrants Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of each of the issuers classes of common stock as of October 28, 2010: Class Outstanding at October 28, 2010 Common Stock MAKO Surgical Corp. INDEX TO FORM 10-Q Page No. Part I  Financial Information Item 1 Financial Statements (unaudited) 1 Condensed Balance Sheets as of September 30, 2010 and December 31, 2009 1 Condensed Statements of Operations for the three months and nine months ended September 30, 2010 and 2009 2 Condensed Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 3 Notes to Condensed Financial Statements 4 Item 2 Managements Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 25 Item 4 Controls and Procedures 26 Part II  Other Information Item 1A Risk Factors 27 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6 Exhibits 27 Signatures 28 Exhibit Index 29 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 i Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. MAKO SURGICAL CORP. Condensed Balance Sheets (in thousands, except share and per share data) (Unaudited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Inventory Prepaids and other assets Total current assets Long-term investments ― Property and equipment, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities: Accounts payable $ $ Accrued compensation and employee benefits Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue ― 21 Total liabilities Stockholders equity: Preferred stock, $0.001 par value; 27,000,000 authorized; 0 shares issued and outstanding as of September 30, 2010 and December 31, 2009 ― ― Common stock, $0.001 par value; 135,000,000 authorized; 33,511,218 and 33,036,378 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively 34 33 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss (3 ) ) Total stockholders equity Total liabilities and stockholders equity $ $ See accompanying notes. 1 Table of Contents MAKO SURGICAL CORP. Condensed Statements of Operations (in thousands, except per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, Revenue: Procedures $ Systems  RIO Systems  TGS, previously deferred ― ― ― Service and other Total revenue Cost of revenue: Procedures Systems  RIO Systems  RIO upgrades ― ― ― Systems  TGS, previously deferred ― ― ― Service and other Total cost of revenue Gross profit Operating costs and expenses: Selling, general and administrative Research and development Depreciation and amortization Total operating costs and expenses Loss from operations ) Interest and other income 84 59 Loss before income taxes ) Income tax expense 16 51 63 56 Net loss $ ) $ ) $ ) $ ) Net loss per share  Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding  Basic and diluted See accompanying notes. 2 Table of Contents MAKO SURGICAL CORP. Condensed Statements of Cash Flows (in thousands, except share data) (Unaudited) Nine months ended September 30, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of intangible assets Stock-based compensation Inventory write-down Amortization of premium on investment securities 93 Loss on asset impairment ― Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) ) Prepaid and other assets ) ) Other assets ) 72 Accounts payable ) Accrued compensation and employee benefits ) Other accrued liabilities ) Deferred cost of revenue ― Deferred revenue 3 ) Net cash used in operating activities ) ) Investing activities: Purchase of investments ) ) Proceeds from sales and maturities of investments Acquisition of property and equipment ) ) Acquisition of intangible assets ) ) Net cash provided by (used in) investing activities ) Financing activities: Proceeds from insurance of common stock in equity financing, net of underwriting fees ― Deferred equity financing costs ― ) Proceeds from employee stock purchase plan Exercise of common stock options and warrants for cash 79 Payment of payroll taxes relating to vesting of restricted stock ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activities: Transfers of inventory to property and equipment $ $ Issuance of stock for intangible asset ― Receipt of 28,307 and 40,211 shares of common stock delivered in payment of payroll taxes as of September 30, 2010 and 2009, respectively See accompanying notes. 3 Table of Contents MAKO SURGICAL CORP. Notes to Condensed Financial Statements September 30, 2010 (Unaudited) 1. Description of the Business MAKO Surgical Corp. (the Company or MAKO) is an emerging medical device company that markets its advanced robotic arm solution and orthopedic implants for orthopedicprocedures called MAKOplasty
